DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          NERMINE HANNA,
                             Appellant,

                                    v.

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE C-BASS
 MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-
                           CB6,
                         Appellee.

                              No. 4D19-3065

                           [October 22, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 20-2008-CA-
039022-XXXX-MB.

  Brennan Grogan, Esq. of Levine Law Group, North Palm Beach, for
appellant.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

Damoorgian, Ciklin, JJ., and FRINK, KEATHAN, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.